UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 05-1856



HONG LIN,

                                                              Petitioner,

            versus


ALBERTO R. GONZALES, Attorney General,

                                                              Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-354-847)


Submitted:    January 9, 2006                 Decided:   January 31, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Hong Lin, Petitioner Pro Se. James Arthur Hunolt, Michele Yvette
Francis Sarko, M. Jocelyn Lopez Wright, Wanda Evans, Daniel Eric
Goldman, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Javier E. Balasquide, Chief Counsel,
DEPARTMENT OF HOMELAND SECURITY, Arlington, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Hong Lin, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration     Appeals       (“Board”)     adopting     and   affirming     the

immigration judge’s order denying his applications for asylum,

withholding of removal, and protection under the Convention Against

Torture.*    We deny his petition.

             Lin seeks to challenge the Board’s finding that he failed

to file his asylum application within one year of the date of his

arrival in the United States. See 8 U.S.C. § 1158(a)(2)(B) (2000).

We conclude we lack jurisdiction to review this determination

pursuant to 8 U.S.C. § 1158(a)(3) (2000).              See Zaidi v. Ashcroft,

377 F.3d 678, 680-81 (7th Cir. 2004) (collecting cases).                   Given

this jurisdictional bar, we cannot review the underlying merits of

Lin’s asylum claim.

             While we lack jurisdiction to consider the Board’s ruling

on the asylum claim, we retain jurisdiction to consider the denial

of   Lin’s   request    for    withholding    of   removal.     See   8   C.F.R.

§ 1208.4(a) (2005).           “To qualify for withholding of removal, a

petitioner    must     show    that   he   faces   a   clear   probability    of

persecution because of his race, religion, nationality, membership


      *
      Lin has waived any challenge to the Board’s denial of relief
under the Convention Against Torture by failing to raise the issue
in his informal brief. See Ngarurih v. Ashcroft, 371 F.3d 182, 189
n.7 (4th Cir. 2004) (citing Yousefi v. INS, 260 F.3d 318, 326 (4th
Cir. 2001)); see also 4th Cir. R. 34(b).

                                      - 2 -
in a particular social group, or political opinion.”   Rusu v. INS,

296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467

U.S. 407, 430 (1984)).   Based on our review of the record, we find

that substantial evidence supports the Board’s holding that Lin

failed to meet this standard.

          Accordingly, we deny the petition for review.    We also

deny Lin’s application to proceed in forma pauperis.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                           PETITION DENIED IN PART
                                             AND DISMISSED IN PART




                                - 3 -